Dunbar, C. J.
(dissenting). — I am unable to agree with the construction placed upon the law governing this case by my associates. This court in my judgment has already gone to the extreme limit of liberality in construing constitutional checks upon municipal indebtedness, and, I, as one member of the court, cannot see my way clear to go beyond that limit, which I think the court is compelled to do *441to sustain this transaction. The assessment was as complete upon the 27th day of March as it could have been made; the property of the city had been assessed; the value had been ascertained and stated by the assessor; that value and the actual amount of the assessment had been made fixed and certain by the action of the board of equalization. It could not be changed. It was an official statement of the value of the property of the city. The footing up and totalizing could add nothing to it, and could take nothing from it. That is simply a clerical exhibit of a fact already in existence. It is the fact which the constitution deals with, not the mere clerical ascertainment or publication of that fact in any particular method. Such a detail is not worthy of constitutional consideration, and in my judgment never was considered by the framers of the fundamental law. I am not at all disturbed by the fear that “there may be a month or more in each year when nobody can know whether contracts of a city or county are valid or wholly void. ’ ’ The energetic desire of cities in this state to incur indebtedness will easily overcome all such trifling obstacles as the ascertainment of the total footing of the assessment roll.
I think the judgment of the court should be affirmed.